Citation Nr: 1629332	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-31 738A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a myofascial pain disorder.

2.  Entitlement to service connection for an upper back disorder. 

3.  Entitlement to service connection for a left arm disorder. 


REPRESENTATION

Veteran represented by:	David A. Standridge, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 2002 to September 2005, May 2007 to March 2008, and May 2009 to August 2012, including service in Afghanistan and receipt of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal has since been transferred to the RO in Denver, Colorado.  The Veteran did not appear for the April 2016 personal hearing before the undersigned and therefore the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran's earlier VA examinations inadequate, given his documented service in Southwest Asia during the Persian Gulf War, because the examiners did not provide opinions needed to adjudicate the claims under 38 C.F.R. § 3.317 (2015).  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014), (holding, in part, that the Board needs to always consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in cases in which Veterans have served in the Persian Gulf since August 2, 1990).  Therefore, the Board finds that it must remand the appeal to provide the Veteran with new VA examinations to obtain adequate opinions as to the etiology of the claimed myofascial pain, upper back, and left arm disorders.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

While the appeal is in remand status, the AOJ should obtain and associate with the claims file updated VA treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims all outstanding VA treatment records (i.e. dated since September 2014).

2.  Then schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of his claimed myofascial pain, upper back, and left arm disorders.  The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology, and undertake any indicated studies.  

Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition (myofascial pain, upper back, and left arm disorders) are attributable to a known clinical diagnosis. If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's myofascial pain, upper back or left arm disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's myofascial pain, upper back or left arm disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) For each diagnosed disorder, please also opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset directly during active duty or is otherwise related to any event or injury during active duty, including environmental exposures during service in Southwest Asia during the Persian Gulf War.

(e) As to each diagnosed upper back and left arm disorder, please also opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability was (1) caused or (2) aggravated (permanently worsened beyond the normal progression of the disease) by the service-connected left shoulder disability.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Then, after taking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for myofascial pain, upper back, and left arm disorders, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

